Citation Nr: 0820333	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  07-21 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a disability manifested 
by recurrent nightmares.


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to May 
1967.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

In this case, the veteran claims that his recurrent 
nightmares are the result of active service.  Specifically, 
he states his nightmares are caused by stressful service 
incidents of flying helicopter combat missions in the 
Republic of Vietnam from 1965 to 1966.  

While the veteran has not apparently sought medical care for 
his symptomatology, his DD-214 establishes that he did indeed 
serve as a pilot for the Marines and was awarded an Air Medal 
with 12 stars.  Additionally, his service in the Republic of 
Vietnam is confirmed by service records, which indicate that 
he obtained a Vietnam Campaign Medal and a Vietnam Service 
Medal with 1 star for participating in operations in the 
Republic of Vietnam.  

Therefore, an examination with an opinion is needed to 
determine the nature and etiology of the veteran's 
symptomatology, claimed as recurrent nightmares.  Because the 
evidence of record does not contain a current medical 
diagnosis, and an attempt to conduct an examination and 
obtain a medical opinion has not been made, such development 
must be attempted in furtherance of the claim.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for an 
appropriate examination to determine the 
nature and etiology of his current 
complaints.  If a current psychiatric 
disorder is diagnosed, the examiner is 
requested to state an opinion as to 
whether it is at least as likely as not 
(a 50 percent probability or higher) that 
the psychiatric disorder is causally 
related to active service.  All opinions 
are to be accompanied by a clear 
rationale consistent with the evidence of 
record.

2.  If the veteran is diagnosed with 
post-traumatic stress disorder (PTSD), 
the RO should proceed with sending 
appropriate VCAA notification and pursing 
stressor development, as appropriate.

3.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the statement of the case.  
If any benefit sought on appeal remains 
denied, the appellant and his 
representative, if one is appointed, 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner. See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

